Citation Nr: 0703808	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  06-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 26, 
2005, for non-service-connected pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran served on active duty from July 1944 to January 
1945 and from February 1945 to February 1947.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which granted pension and special monthly pension benefits 
retroactively effective from August 26, 2005.  The veteran 
disagrees with the effective date assigned.  

In his February 2006 substantive appeal (on VA Form 9), the 
veteran indicated he wanted a hearing before the Board in 
Washington, DC.  But in a more recent February 2007 statement 
from his accredited representative, he withdrew this hearing 
request.  38 C.F.R. § 20.702(e) (2006).

The Board has advanced this case on the docket due to the 
veteran's age and health.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's claim for VA pension benefits was received by 
the RO on August 26, 2005, and that was the first indication 
it was factually ascertainable he might be entitled to these 
benefits.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 26, 2005, for non-service-connected pension benefits.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(1) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a November 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  He has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).

In this case, the RO initially considered the veteran's claim 
for pension benefits in October 2005, without first sending 
him a VCAA letter.  However, pursuant to his notice of 
disagreement (NOD) with the assigned effective date, the RO 
sent him a VCAA letter in November 2005 and readjudicated his 
claim in the December 2005 statement of the case (SOC).  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

But in cases like this one, where the initially claimed 
benefit has been granted and an effective date assigned, the 
initial claim has been more than substantiated - it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose the notice is intended to serve 
has been fulfilled.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).  So no further notice is required 
in this case and the Board finds no evidence of prejudicial 
error in proceeding with final appellate consideration of the 
veteran's claim at this time.  Mayfield v. Nicholson 
(Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The effective date of an award of pension will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400(b)(1).  

Submitted with the veteran's claim for VA pension benefits, 
including special monthly pension due to the need for the 
regular aid and assistance of another person, was a statement 
from a private physician indicating that, due to numerous 
medical conditions, the veteran required constant assistance 
from his wife and companion.  The statement is undated.

The critical question in this case, therefore, concerns the 
date the veteran's claim was received by VA.  

On August 26, 2005, a memo from the veteran's representative 
was received by the RO.  That memo stated that she had 
submitted the claim in March 2004 and again in January 2005, 
but "[a]s of this date, there is nothing in the system on 
it."  Included with the memo was a short statement signed by 
the veteran, hand dated March 12, 2004, requesting 
consideration for pension and special monthly pension 
benefits, along with a completed application (VA Form 21-
526).  That form did not include the last page containing the 
veteran's signature and date.

In September 2005, the representative submitted another memo, 
attaching "the original signature needed to process the 
claim."  The attached page was, indeed, the final page of 
the application form and contained the veteran's signature.  
The page, however, was hand dated "3/12/2005."  

Also of record is a statement over the veteran's signature 
that was received in December 2005.  Attached to that 
statement are two copies of VA Form 21-22 (Appointment of a 
Veterans Service Organization as Claimant's Representative) 
dated March 12, 2004, and both containing a handwritten 
notation "2nd request 1/17/05," and two copies of a FedEx 
airbill both dated August 25, 2005.  The statement purports 
to show the veteran had originally submitted his claim in 
March 2004, then again in January 2005, and finally again in 
August 2005.  

While the veteran indeed may have sent his representative a 
completed application for VA pension benefits in March 2004, 
as alleged, the application was not actually received by the 
RO until much later - on August 26, 2005.  And while this is 
truly unfortunate, the date of receipt of the claim by the RO 
is the pivotal date, as it is the date a claim is filed that 
triggers VA's duties to notify and assist the veteran in 
processing his claim (see 38 U.S.C.A. § 5103(a)).  And the 
law and regulations specifically state that the effective 
date for a grant of pension benefits, and for that matter 
many other benefits, cannot be earlier than the date the 
claim is actually received by VA (see 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)).  

Further, it is the veteran's - and his representative's - 
responsibility to present his claim for benefits to VA.  
38 U.S.C.A. § 5107(a) (West 2002).  

Moreover, in this case, in an apparent attempt to establish 
March 12, 2004, as the date the veteran first submitted his 
claim, the veteran's representative has submitted two forms 
(the "original" claim form prepared by the veteran, with a 
"cover letter" from him, and the "original" signature page 
for that form).  Inexplicably, though, the veteran's cover 
letter and the signature page contain different dates - 
March 12, 2004, and March 12, 2005 (emphasis added)

So it appears that, although the veteran's representative may 
have received a claim form from him in March 2004, she for 
whatever reason failed to submit the form to the RO until 
August 26, 2005, although she has contended otherwise - 
stating that she did submit the claim in March 2004 and again 
in January 2005.  

Regardless of any lack of due diligence by the veteran's 
representative, the fact remains that his claim for VA 
pension benefits was first received by the RO on August 26, 
2005.  The law and regulations provide that the earliest 
effective date that may be assigned for the grant of these 
benefits is the date of receipt of the claim for them.  
Accordingly, the earliest date that can be assigned for the 
veteran's pension benefits in this case is August 26, 2005.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1).  Because the 
effective date already assigned by the RO is this date, no 
earlier date may be assigned and the claim must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for an effective date earlier than August 26, 2005, 
for VA pension benefits is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


